                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


KYLE JOHN RIGG, 477319,

        Plaintiff,                                              Civil Action No. 18-CV-13550

vs.                                                            HON. BERNARD A. FRIEDMAN

T. GRANT, et al.,

      Defendants.
_________________/

                     OPINION AND ORDER DISMISSING THE COMPLAINT

                Plaintiff, a Michigan prison inmate, has filed a pro se civil rights complaint pursuant

to 42 U.S.C. § 1983. He challenges a sentencing computation by the Michigan Department of

Corrections (“MDOC”) which he asserts resulted in the rescission/delay of his parole. Plaintiff

asserts that he was wrongfully held in prison for 127 more days due to the negligence of MDOC

officials. He names time computation unit member T. Grant, time computation unit analyst Lori

Engmark, time computation unit manager Cindy Partridge, and state administrative manager Chris

Crysler as the defendants in this action and sues them in their official capacities. He seeks

immediate release from his remaining time on parole (about 23 months) and/or monetary damages

for the allegedly improper 127 days that he spent in prison (and not on parole). The Court has

granted plaintiff leave to proceed without prepayment of fees and costs for this action.

                The Court must dismiss an in forma pauperis complaint before service on a defendant

if it determines that the action is frivolous or malicious, fails to state a claim upon which relief can

be granted, or seeks monetary relief against a defendant who is immune from such relief. See 42

U.S.C. § 1997e(c); 28 U.S.C. §§ 1915(e)(2)(B) and 1915A. To state a civil rights claim under 42
U.S.C. § 1983, a plaintiff must allege that (1) he was deprived of a right, privilege, or immunity

secured by the federal Constitution or laws of the United States; and (2) the deprivation was caused

by a person acting under color of state law. Flagg Bros. v. Brooks, 436 U.S. 149, 155-57 (1978).

Further, a plaintiff must allege that the deprivation of his rights was intentional. Davidson v.

Cannon, 474 U.S. 344, 348 (1986); Daniels v. Williams, 474 U.S. 327, 333-36 (1986). With these

standards in mind, the Court finds that the complaint must be dismissed.

                Plaintiff challenges a rescission/delay in his release on parole in his complaint. Since

he contests a parole rescission/delay, however, he actually seeks habeas corpus relief because such

a claim concerns the validity of his confinement. A ruling for plaintiff on this claim would

necessarily imply the invalidity of the parole decision and the additional time that the plaintiff spent

in prison. Such a claim is not properly brought under § 1983. See Heck v. Humphrey, 512 U.S. 477,

486-87 (1994) (holding that a state prisoner does not state a cognizable civil rights claim challenging

his conviction or imprisonment if a ruling on his claim would necessarily render his continuing

confinement invalid, unless the reason for his continued confinement has been reversed on direct

appeal, expunged by executive order, declared invalid by a state tribunal, or been called into

question by a federal court’s issuance of a writ of habeas corpus). This holds true regardless of the

relief plaintiff seeks. Id. at 487-89. See also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005)

(reiterating that “a state prisoner’s § 1983 action is barred (absent prior invalidation) – no matter the

relief sought (damages or equitable relief), no matter the target of the prisoner’s suit (state conduct

leading to conviction or internal prison proceedings) – if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.”). Because the plaintiff’s challenge to his

parole rescission/delay in release on parole would necessarily imply the impropriety of his


                                                   2
confinement, and since that decision has not been overturned or otherwise declared invalid, his

complaint contesting that decision must be dismissed.

               Even if the plaintiff’s complaint were not barred by Heck, it is still would be subject

to summary dismissal for at least three reasons. First, plaintiff alleges that defendants were

negligent in computing his parole release date. Claims of negligence fail to state a claim under §

1983. Davidson, 474 U.S. at 348; Daniels, 474 U.S. at 333-36. Second, as to defendants Engmark,

Partridge, and Crysler, plaintiff does not allege that they were involved in the computation decision

itself. A plaintiff must allege the personal involvement of a defendant to state a claim under 42

U.S.C. § 1983. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 691-92 (1978); Everson v. Leis,

556 F.3d 484, 495 (6th Cir. 2009). Third, to the extent that plaintiff sues defendants in their official

capacities, his complaint is subject to dismissal based upon Eleventh Amendment immunity. See

Will v. Michigan Dep't of State Police, 491 U.S. 58, 66 (1989). Accordingly,



               IT IS ORDERED that the complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2).



               IT IS FURTHER ORDERED that plaintiff may not proceed on appeal in forma

pauperis, as any appeal from this decision would not be taken in good faith. See 28 U.S.C. §

1915(a)(3).


                                       s/Bernard A. Friedman
Dated: November 26, 2018               BERNARD A. FRIEDMAN
Detroit, Michigan                      SENIOR UNITED STATES DISTRICT JUDGE




                                                   3
                                      CERTIFICATE OF SERVICE
The undersigned certifies that a copy of the foregoing order was served upon each attorney or party of
record herein by electronic means or first class U.S. mail on November 26, 2018.
                                        s/Johnetta M. Curry-Williams
                                        Case Manager




                                                    4
